Name: Commission Regulation (EC) NoÃ 565/2005 of 14 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 15.4.2005 EN Official Journal of the European Union L 97/4 COMMISSION REGULATION (EC) No 565/2005 of 14 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 14 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,5 204 63,6 212 146,4 624 104,1 999 103,4 0707 00 05 052 144,2 204 53,8 999 99,0 0709 90 70 052 105,4 204 40,9 999 73,2 0805 10 20 052 47,3 204 48,9 212 52,4 220 49,1 400 55,3 624 57,1 999 51,7 0805 50 10 052 61,8 220 69,6 400 69,0 624 63,2 999 65,9 0808 10 80 388 88,0 400 118,1 404 97,6 508 59,7 512 71,1 524 63,2 528 79,6 720 80,5 804 110,5 999 85,4 0808 20 50 388 81,2 512 77,6 528 65,8 999 74,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.